Title: From George Washington to Samuel Phillips, Jr., 22 February 1783
From: Washington, George
To: Phillips, Samuel, Jr.


                        
                            
                            Gentlemen
                            Head Quarters Newburgh 22d Feby 1783
                        
                        I have been honord by the hands of Maj. General Lincoln and Mr Higginson with the joint address of the
                            Honorable the Senate, and House of Representatives of the Commonwealth of Massachusets dated the 8th day of this Month,
                            containing a representation respecting the British Post at Penobscot, and the dangerous situation of the Eastern frontiers
                            of the Commonwealth together with some proposals for the defence or entire liberation thereof from danger.
                        Ever disposed to give the utmost succour to every part of the United States (which the means intrusted to my
                            care will enable me to do) when invaded or menaced by the Enemy, I can never fail to pay a due consideration to the calls
                            of a State, whose exertions have been so great & meritorious as those of Massachusets—There are however two things
                            in expectation which do at this time prevent my giving any positive Answer to the propositions in question and which may,
                            in case either of them should take place eventually supersede the necessity of taking any farther measures on the subject:
                            the first is (the most desireable of all events) a general Pacification, the second (should the first mentiond event not
                            happen) is a project for attacking the garrison of New York with an intention to reduce or exterminate the Enemy by a
                            single decisive Effort; should this be resolved on as the most elligible measure after the maturest deliberation, it will
                            doubtless be conceded on all hands that while our resources ought to be opend for the attainement of this object every
                            subordinate consideration must of course give place to one of almost infinitely greater Magnitude.
                        But as these matters are now before Congress to whom I have had the honor of submitting them and whose
                            decision respecting offensive or defensive operations I shall await for the government of my future conduct I can only add
                            that altho I do not conceive how a serious Expediton could with any prospect of success be attempted against the Enemy at
                            Penobscot without a Naval co-operation on account of the heavy expence and consequent impracticability of land
                            transportation for the Artillery Stores &c., I beg it may nevertheless be understood I shall always be ready to
                            give my concurrence to any judicious Plans which will contribute to the security of the exposed extremities of your
                            Commonwealth whenever the circumstances will admit & whenever an object of confessedly higher consideration
                            & importance shall not occur to prevent it—In the mean time should the War be protracted and only defensive
                            measures adopted, the protection & safety of the eastern frontiers of your State (a Territory whose Utility is
                            very deeply impressed upon me) will claim & receive my particular attention. With perfect respect I have the honor
                            to be Gentlemen Your most humble and most Obedient Servant
                        
                            Go: Washington
                        
                    